Case 2:18-cv-09321-MWF-JDE Document 55-4 Filed 05/14/20 Page 1 of 12 Page ID #:287



    1    NICK S. PUJJI (Bar No. 259571)
         nick.pujji@dentons.com
    2    KAREN LUONG (Bar No. 246809)
         karen.luong@dentons.com
    3    CAROL YUR (BAR NO. 290145)
         carol.yur@dentons.com
    4    DENTONS US LLP
         601 South Figueroa Street, Suite 2500
    5    Los Angeles, California 90017
         Telephone: (213) 623-9300
    6    Facsimile: (213) 623-9924
    7    Attorneys for Defendants/Third-Party Plaintiffs
         BRENDA SUE GETTY and RICHARD A.
    8    GETTY
    9
   10                         UNITED STATES DISTRICT COURT
   11                        CENTRAL DISTRICT OF CALIFORNIA
   12    NEHEMIAH KONG,                               NO. 2-18-cv-09321-MWF-JDE
   13                    Plaintiff,                   DECLARATION OF
                                                      DEFENDANT/THIRD-PARTY
   14          v.                                     PLAINTIFF RICHARD A.
                                                      GETTY IN SUPPORT OF
   15    BRENDA SUE GETTY, an individual              NOTICE AND APPLICATION
         and representative capacity as trustee of    FOR DEFAULT JUDGMENT
   16    the Richard J. Getty Living Trust
         Agreement; RICHARD A. GETTY, an              Hearing Date:   June 22, 2020.
   17    individual and representative capacity as    Courtroom:      5A
         trustee of the Richard J. Getty Living       Hearing Time:   10:00 a.m.
   18    Trust Agreement; and DOES 1-10,              Judge:          Hon. Michael W.
                                                                      Fitzgerald
   19                    Defendants.
   20
         BRENDA SUE GETTY, an individual              REDACTED VERSION OF
   21    and representative capacity as trustee of    DOCUMENT PROPOSED TO
         the Richard J. Getty Living Trust            BE FILED UNDER SEAL
   22    Agreement; RICHARD A. GETTY, an
         individual and representative capacity as
   23    trustee of the Richard J. Getty Living
         Trust Agreement,
   24
                     Third-Party Plaintiffs,
   25
               v.
   26
         PAVE WEST INC.,
   27
                     Third-Party Defendant.
   28


                                                 1
Case 2:18-cv-09321-MWF-JDE Document 55-4 Filed 05/14/20 Page 2 of 12 Page ID #:288



    1                       DECLARATION OF RICHARD A. GETTY
    2   I, Richard A. Getty, declare as follows.
    3          1.     I am a Defendant and Third-Party Plaintiff in this action. I am over the
    4   age of 18 years and the facts stated herein are true of my own personal knowledge
    5   except those matters stated on information and belief, and as to those matters, I
    6   believe them to be true. If called as a witness, I could and would competently
    7   testify thereto.
    8          2.     At all relevant times, I was a trustee of the Richard J. Getty Living
    9   Trust, which holds property located at 1603 E. Los Angeles Avenue, Simi Valley,
   10   California 93065.
   11          3.     On or about February 27, 2018, I on behalf of the Richard J. Getty
   12   Living Trust and Pave West Inc. (“Pave West”) entered into a written contract (the
   13   “One-Time Project Agreement”) whereby Pave West agreed to remove and replace
   14   damaged asphalt, re-grade and compact existing sub-grade, pave-back removed
   15   asphalt, restripe the parking lot, and install speed bumps in compliance with all
   16   applicable federal, state and local laws and regulations. A true and correct copy of
   17   this contract is attached hereto as Exhibit A.
   18          4.     This agreement and understanding of the parties is reflected in the
   19   One-Time Project Agreement in Section 6(P):
   20                       Contractor represents and warrants that:
   21                       (1) any goods or service furnished
   22                       pursuant hereto shall be in compliance
   23                       with all applicable federal, state and local
   24                       laws and regulations . . . . Contractor at its
   25                       sole cost and expense, shall defend and
   26                       protect Owner and Agent against any and
   27                       all suits, actions, and claims arising out of
   28                       any charge of such non-compliance with

                                                   -2-           CASE NO. 2-18-CV-09321-MWF-JDE
Case 2:18-cv-09321-MWF-JDE Document 55-4 Filed 05/14/20 Page 3 of 12 Page ID #:289



    1                      any of the above requirements and shall
    2                      fully indemnify and defend Owner and
    3                      Agent from and against any and all loss,
    4                      cost, expense, or damage which may arise
    5                      out of any and every non-compliance by
    6                      Contractor, its subcontractors and any
    7                      others performing any Work by or
    8                      through them, including without
    9                      limitation an [sic] any of their agents and
   10                      against any and all claims arising from or
   11                      related to any breach of the foregoing
   12                      representations and warranties.
   13         5.     I deny that any party has engaged in any wrongdoing or is liable to
   14   Plaintiff Nehemiah Kong (“Kong”) for any amount. However, to the extent that
   15   Defendant and Third-Party Plaintiff Brenda Sue Getty and I are held liable to Kong,
   16   it is only by reason of Pave West’s negligent and wrongful performance of its
   17   obligations reflected in the One-Time Project Agreement. Thus, Brenda Sue Getty
   18   and I seek indemnification and/or reimbursement from Pave West in the amount of
   19   at least $122,120.00, plus accruing interest, representing damages, expenses, and/or
   20   payments of any kind which Brenda Sue Getty and I are obligated to make or incur
   21   as a result of Pave West’s negligent and wrongful performance of the One-Time
   22   Project Agreement.
   23         6.     Brenda Sue Getty and I are entitled to at least $110,120.00 in
   24   compensatory damages as this was the amount that we paid Pave West pursuant to
   25   the One-Time Project Agreement whereby Pave West agreed to remove and replace
   26   damaged asphalt, re-grade and compact existing sub-grade, pave-back removed
   27   asphalt, restripe the parking lot, and install speed bumps in compliance with all
   28   applicable federal, state and local laws and regulations.

                                                 -3-            CASE NO. 2-18-CV-09321-MWF-JDE
Case 2:18-cv-09321-MWF-JDE Document 55-4 Filed 05/14/20 Page 4 of 12 Page ID #:290



    1           7.    I have performed all obligations required of me under the One-Time
    2   Project Agreement.
    3           8.    Brenda Sue Getty and I are entitled to an additional $12,000 in
    4   compensatory damages as this was the amount we paid Kong on March 2, 2020 to
    5   settle Kong’s Complaint against Brenda Sue Getty and me in this instant case.
    6           9.    Brenda Sue Getty and I are also entitled to attorneys’ fees and costs
    7   against Pave West on account of defending the Complaint and the claims pled in
    8   the Third-Party Complaint. Brenda Sue Getty and I intend to supplement the
    9   Motion to state the amount of attorneys’ fees and costs incurred in this action once
   10   said fees and costs are finalized and well in advance of the hearing.
   11           I declare under penalty of perjury under the laws of the United States of
   12   America and the State of California that the foregoing is true and correct to my
   13   knowledge.
   14           Executed on May ___, 2020, in ________________, Kentucky.
   15

   16
                                                        Richard A. Getty
   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                                  -4-            CASE NO. 2-18-CV-09321-MWF-JDE
        113123012
Case 2:18-cv-09321-MWF-JDE Document 55-4 Filed 05/14/20 Page 5 of 12 Page ID #:291




                               EXHIBIT A

                                        5
Case 2:18-cv-09321-MWF-JDE Document 55-4 Filed 05/14/20 Page 6 of 12 Page ID #:292




              NAICa t                        0 0.1)




                               MANAGEMENT, INC




                                                      ONE-TIME PROJECT AGREEMENT


           This One-Time Project Agreement (this "Agreement") is made on or about February 27, 2018, by and between the following
 parties: NAI Capital Management, Inc., ("Agent"), as agent for Owner and the Contractor identified below:

                                                              INITIAL DEFINITIONS

  "Agent":                            NAI Capital Management, Inc.

  "Owner":                            Richard J. Getty Living Trust

  "Contractor"                        PaveWest

  License Number                      968049

  Contractor's Address:               11170 166th St. Artesia, CA 90701

  Property located at:                1603 E. Los Angeles Avenue, Simi Valley, CA 93065
  "Project"

  Billing Address for Owner:          Richard J Getty Living Trust
                                      do NAI Capital Management, Inc.
                                      P.O. Box 745
                                      San Clemente, CA 92674

  Description of Work:                Remove and replace damaged asphalt. Restripe parking stall lines.

  Cost of Work                        One hundred ten thousand one hundred twenty dollars ($110,120.00).



                                                                    RECITALS

Agent enters into this Agreement with Contractor, solely in its capacity as the agent for Owner of the Project, for the purpose of retaining
Contractor to provide the Work described herein. Contractor acknowledges that Agent is acting solely as the agent for the Owner of the Project,
is entering into this Agreement for the account and benefit of Owner and that all liabilities and obligations incurred under this Agreement are
solely the liabilities and obligations of Owner and not Agent. Agent expressly disclaims all liabilities and obligations arising under this Agreement
and Contractor hereby waives, releases and agrees not to assert any claims against Agent which are in any manner related to or arise out of
this Agreement, and the Contractor's presence on or about the Project.

The Owner and Contractor agree as set forth below:

1. THE CONTRACT DOCUMENTS: This Agreement, including the Recitals, the Initial Definitions appearing above, and the Exhibits
attached hereto or identified in this Agreement (collectively the "Contract Documents"), contain all of the agreements, conditions and
understandings of the parties and supersedes all prior negotiations, representations or agreements between them, whether oral or written.
In the event of a conflict between the terms of this Agreement and any other document, including any Exhibits to which this Agreement
may refer, the terms and conditions of this Agreement shall apply and control over any conflicting provisions contained in any Exhibits
attached hereto or incorporated in this Agreement.

2. SCOPE OF WORK INCLUDED: The scope of work set forth in Exhibit #1 hereto is incorporated in this Agreement by reference. It
is understood that this Agreement is for the total completion of all work outlined herein and reasonably inferable from this Agreement (the
"Work"). The Contractor's Work shall include all materials and labor for the final completion of the Work. All Work shall be performed by
Contractor in accordance with common and accepted standards of workmanship and must conform to applicable Federal, State, and
County laws and local or municipal codes, specifications and guidelines. All inspections, approvals, licenses and permits for the Work
shall be the responsibility of the Contractor. The Contractor, on demand, will furnish Agent with any and all certificates of compliance,
permits and plans, including without limitation those required by any government and other private and public authorities.


 (00121572}




                                                                          6
Case 2:18-cv-09321-MWF-JDE Document 55-4 Filed 05/14/20 Page 7 of 12 Page ID #:293




 3. CONSIDERATION:

           (a)      The total consideration to be paid Contractor for all materials and labor for the Work as outlined in this Agreement is
 identified in Exhibit #1 hereto, and is subject to any additions and changes as agreed upon, in advance, and only in writing. Any
 applicable sales tax is included in the total consideration. No additional compensation shall be due Contractor without a written change
 order or other written confirmation approving same. Payment to the Contractor shall be made: (i) within thirty (30) days after the
 submission of any invoices consistent with any payment schedule included within Exhibit #1 and satisfaction of the requirements provided
 for below in Section 3(b); or (ii) if no payment schedule is included, payment shall be made within thirty (30) days after (x) completion of
 the Work; (y) submission of invoices to Agent; and (z) satisfaction of the requirements provided for below in Section 3(b).

          (b)       Invoices shall be submitted by Contractor to Agent no more than fifteen (15) days after completion of the Work for which
 Contractor seeks payment. No payment will be made on account of the Work completed until after inspection and acceptance of the Work
 and Contractor's submission to Agent of properly completed lien waivers (full or partial based on the Work completed), from Contractor,
 subcontractors, material suppliers and any others preforming any portion of the Work through Contractor. Contractor shall also provide a
 properly completed Contractor's Sworn Statement, identifying all subcontractors and others performing any portion of the Work through
 Contractor and all material suppliers. The Contractor's Sworn Statement shall include the amounts due each subcontractor and material
 supplier and be updated as the Work progresses and payments are made to Contractor. Satisfaction of the requirements of this Section
 3(b) are a condition precedent to any payments being made to Contractor.

 4. TIME OF COMMENCEMENT AND COMPLETION: The Work to be performed under this Agreement shall begin (not before):
 February 27, 2018 and shall be completed on or before March 13, 2018, subject to weather delays (the "Completion Date') unless earlier
 terminated (collectively, the foregoing shall be considered the 'Contract Period"). Notwithstanding the foregoing, if the Work to be
 performed is not fully completed by the Completion Date, the Contract Period shall, at the election of Owner, Owner's Representative or
 Agent, continue on a month-to-month basis after the specified Completion Date and continue until such time as Contractor has fully
 completed the Work to Agent's reasonable satisfaction. In the event Contractor fails to fully complete the Work by the stated Completion
 Date, Contractor's Compensation shall be reduced by the amount 1.5% per day until the Work is completed to Agent's reasonable
 satisfaction, subject to delays resulting from Force Majeure. For purposes hereof, "Force Majeure" shall mean: events such as fire, flood,
 earthquake or similar natural disasters, riot, war, terrorism, civil strife, epidemics, border closings, quarantines or police action of civil or
 military authority, blackouts, strikes or sabotage, which are beyond the reasonable control of the party claiming to have been delayed.

All materials and workmanship shall be subject to inspection and acceptance by Agent, or Owner, or Owner's representatives. Upon
request, Contractor shall furnish Agent with a list of the materials to be used and the suppliers from whom the materials for the Work
mentioned in this Agreement have been purchased. Contractor shall take appropriate preventive steps that it reasonably believes will
ensure that its employees and all subcontractors will not engage in inappropriate conduct while performing work under this Agreement.
Agent in its discretion may require Contractor to remove any employee and others under its control, or under the control of any
subcontractor, from the Project that is engaging in inappropriate conduct.

 Notwithstanding anything contained in this Agreement to the contrary, Owner, Owner's representatives or Agent shall have the right to
 terminate this Agreement (i) upon thirty (30) days' prior written notice to Contractor, (ii) immediately in the event the Project is sold; or
 (iii) immediately in the event Contractor breaches or otherwise fails to fulfill any of its obligations under this Agreement, including without
 limitation completing the Work by the stated Completion Date. Should this Agreement be terminated prior to Contractor's completion of
 the Work, Contractor shall be entitled to payment for the portion of the Work completed up to the date on which this Agreement is
 terminated, but shall not be entitled to recover any loss profit, overhead or general conditions with respect to the portion of the
 uncompleted Work.

 5. INSURANCE REQUIREMENTS:

           A.       Contractor, at its sole cost and expense, shall at all times during the term of the Agreement, carry and maintain the
following insurance coverage, with insurance companies authorized to do business within the State of Illinois, with a minimum A.M. Best
rating of A, VIII. Before commencing any Work or delivering any materials to the Project, Contractor shall furnish Agent and Owner with
certificate(s) evidencing said insurance policy or policies and shall assume responsibility for placement and renewal of all such policies.

           (1)       Commercial general liability insurance, on an occurrence form, adequate to protect the interest of the parties hereto,
which shall name Owner, Owner's representatives and Agent as additional insureds on a CG 20 37 07 04 form including completed
operations or its equivalent; shall waive all rights of subrogation in favor of Owner, Owner's representatives and Agent on a CG 24 04 10
93 form or its equivalent; and shall be written on a primary and non-contributory basis over any liability policy carried by Owner, Owner's
representatives and Agent, and include an endorsement clarifying such position if the base policy does not include equivalent language,
for all claims or liabilities arising from, or incidental to this Agreement. General liability risks and key exposures to be covered shall include,
but not be limited to, the Project and Contractor's operations in connection with the Project, blanket contractual, personal injury, and
completed operations. The limits of each policy shall not be less than $1,000,000 per occurrence and $2,000,000 aggregate for bodily
injury, personal injury and property damage; Policy must delete all X, C, and U exclusions.

        (2)      Automobile liability insurance, covering Contractor's ownership and operation of owned, hired (rented) and non-
 owned automobiles in an amount not less than $1,000,000 combined single limit for bodily injury and property damage; which shall name

 100121572)




                                                                         7
Case 2:18-cv-09321-MWF-JDE Document 55-4 Filed 05/14/20 Page 8 of 12 Page ID #:294



 Owner, Owner's representatives and Agent as additional insureds; and shall be primary and not excess over any liability policy carried
 by Owner or Agent;

          (3)      Workers' Compensation insurance, in full compliance with all applicable state and federal laws and regulations
 covering all employees, agents and independent contractors of the Contractor. Coverage shall include employer's liability insurance in
 an amount of not less than $1,000,000. Such policy shall contain a waiver of subrogation in favor of Owner, Owner's representatives and
 Agent.

         (4)        Umbrella liability insurance, written on an occurrence form; providing coverage in an amount of not less than
 $1,000,000 for all services, except $5,000,000 for those services that can be defined as structural, mechanical, roofing, or remediation
 work. Such insurance shall be in excess of all liability coverage required herein; and shall name the Owner, Owner's representatives and
 Agent as additional insureds, and shall waive all rights of subrogation against Owner, Owner's representatives and Agent.

          (5)      Personal property insurance, which provides coverage for all loss or damage to any of Contractor's tools, equipment,
 materials (whether installed or not), for their full replacement cost and without reduction for depreciation, brought onto the Project. Such
 insurance shall waive all rights of subrogation against Owner, Owner's representatives and Agent.

        (6)           Endorsements. Contractor shall obtain and furnish to Agent and Owner Additional Insured and Waiver of Subrogation
 Endorsements.

           (7)      Additional Insureds. The following shall be named as additional insureds under Contractor's liability and property
 policies of insurance.

                      Richard J. Getty Living Trust
                      NAI Capital Management, Inc.

        B.        The policies of insurance required under this Agreement shall not be cancelled, non-renewed, reduced, or materially
 changed without 30 days' prior written notice, by certified mail return receipt requested, to Owner, Owner's representatives and Agent.

            C.       To the extent that Contractor employs, utilizes or contracts with subcontractors and/or independent contractors for
 some or all of the services to be provided hereunder and pursuant to this Agreement, Contractor shall require such subcontractors and/or
 independent contractors to comply with the same insurance requirements as set forth above in Section 5.A. The Contractor shall not
 allow any subcontractor to begin Work until the Contractor has obtained a certificate evidencing the required insurance and delivered a
 copy of such certificate to Agent. Contractor is responsible for all loss or damage arising out of or resulting from any subcontractor's
 failure to carry the insurance coverages required under this Agreement.

          D.         Contractor expressly, knowingly, and voluntarily waives and releases any claims that they may have against Owner,
 Owner's representatives and Agent as well as Owner, Owner's representatives and Agent's employees, directors, officers, agents, or
 representatives for damage to its property and loss of business income as a result of the acts or omissions of Owner, Owner's
 representatives and Agent as well as Owner, Owner's representatives and Agent's employees, directors, officers, agents, or
 representatives (specifically including the negligence and/or the intentional misconduct of either Owner, Owner's representatives and
 Agent or Owner, Owner's representatives and Agent's employees, directors, officers, agents, or representatives), to the extent any such
 claims are covered by the worker's compensation, employer's liability, property, rental income, business income, or any other property
 insurance that either party may carry at the time of an occurrence. Contractor shall, on or before the earlier of the commencement date
 of any Work, the execution of this Agreement, or the date on which Contractor first enters upon the Project for any purpose, obtain and
 keep in full force and effect at all times thereafter a waiver of subrogation from its insurer concerning the workers' compensation,
 employer's liability, property, and other insurance maintained by it and the property located at the Project. This section shall control over
 any other provisions of this Agreement in conflict with it and shall survive the expiration or sooner termination of this Agreement.

           E.      Payment of any deductibles or self-insured retentions selected by Contractor in connection with its insurance, as
 required under this Agreement, shall be the sole responsibility of Contractor and in any event such deductibles or self-insured retention
 shall not exceed Ten Thousand Dollars ($10,000).

          F.        Owner may at its option purchase Builder's Risk Insurance for the benefit of Contractor and/or Contractor's
 subcontractors, if any, or Agent may request Contractor to procure such Builder's Risk Insurance (at Owner's cost) providing protection
 for Agent, Owner, Contractor and subcontractors.

 6. MISCELLANEOUS PROVISIONS:

              In addition to the foregoing provisions, the Owner and Contractor also agree as follows:

          A. The Contractor agrees to and does hereby accept full and exclusive liability for compliance with all applicable laws and
 regulations related to workers compensation, social security, unemployment insurance, hours of labor, wages, working conditions and
 other employer-employee related issues, whether raised by federal, state or local law or regulation. The payment of any and all withholding
 and/or other taxes, imposed by governmental authority, contributions or taxes for unemployment insurance and/or retirement benefit,
 pensions or annuities, now or hereafter imposed by the government of the United States, and/or by the government of any state or territory
 of the United States, which are measured by the wages, salaries or other remuneration's paid to persons employed by the Contractor on
 {00121572}




                                                                         8
Case 2:18-cv-09321-MWF-JDE Document 55-4 Filed 05/14/20 Page 9 of 12 Page ID #:295



 Work performed under the terms of this Agreement. Contractor agrees to be solely responsible for abiding with occupational safety and
 health regulations, and any violations shall be at Contractor's liability and expense.

          B. The Contractor will take necessary precautions to properly protect the Work included as well as the finished Work of other
 trades and will keep the building and/or premises clean at all times of debris arising out of the operation of the Agreement.

          C. If the Contractor deems that surfaces or Work, to which its Work is to be applied or affixed is unsatisfactory or unsuitable,
 written notification of said condition shall be given to the Agent prior to commencement of the Work, otherwise no consideration will be
 given to claims for extra compensation or non-responsibility in connection therewith.

           D. The Contractor will unconditionally warrant all Work performed pursuant to this Agreement, inclusive of labor and materials,
 for a period of one (1) year from the date in which Agent approves and accepts the Work. The Contractor will provide prompt service
 and/or repairs, including all material and labor during the warranty period at no additional cost to the Owner as necessary to correct,
 repair or replace any defective materials or workmanship.

           E. It is agreed that if the Contractor should neglect to prosecute the Work diligently and properly or fail to perform any provision
 of this Agreement, the Owner, after three (3) days written notice to the Contractor by personal delivery or by certified mail, return receipt
 requested, may correct any deficiency. The deposit of the notice in the U.S. Mail, postage prepaid, as herein provided shall be deemed
 delivery of notice.

           F. In the event of legal action being brought against Contractor for any breach of this agreement by Contractor, Owner shall be
 entitled to recover its actual attorney fees and costs in addition to any amount awarded by the Court.

           G. To the fullest extent permitted by law, Contractor hereby agrees to and shall waive any right of contribution and, with respect
 to the Owner and Agent, any limitation of liability under Worker Compensation laws, and shall indemnify, defend and hold harmless the
 Owner, Agent, Owner's affiliated entities and their representatives, agents, members, managers, trustees, officers, employees and
 consultants (individually an indemnified Party" or if plural the "Indemnified Parties") from and against all claims, damages, losses
 (including without limitation bodily injury, death and property damage) and expenses (collectively "Claims") including, but not limited to,
 attorneys' fees and economic and consequential damages arising out of, resulting from, or in connection with the performance of the
 Work, any act or omission of the Contractor, its subcontractors or those employed or working through them, while engaged in the
 performance of any Work, or while in, on, or about the Project or arising from liens or claims for services rendered or labor or materials
 furnished in or for the performance of the Work, provided that any such Claim is caused in whole or in part by any negligent act or omission
 of Contractor, any subcontractor, anyone directly or indirectly employed by any of them or anyone for whose acts any of them may be
 liable. Such obligation shall not be construed to negate, abridge, or otherwise reduce any other right or obligation of indemnity or
 contribution that would otherwise exist as to any party or person described in this Agreement.

           All Claims against any Indemnified Party by any employee of the Contractor or any of its subcontractors, and anyone directly or
 indirectly employed by any of them or anyone for whose acts any of them may be liable, the indemnification obligation under this
 Paragraph shall not be limited in any way by any limitation on the amount or type of damages, compensation or benefits payable by or
 for the Contractor or any subcontractor under worker compensation acts, disability benefit acts or other employee benefits acts.

           The indemnification provided for in this Section G shall also be construed to include, but not be limited to, the following: (1)
 injury or damage due to the failure of, or use, or misuse by Contractor, its subcontractors, agents, servants or employees, of items of
 equipment, whether or not the same be owned, furnished or loaned by Owner or Contractor, (2) all attorneys' fees and costs incurred in
 bringing an action to enforce the provisions of this indemnity provision or any other indemnity provision contained in the Contract
 Documents: and (3) the amount of time expended by the Indemnified Party and its employees, at their usual rates plus costs of travel,
 long distance telephone and reproduction of documents in connection with addressing and defending against any Claims and/or the
 enforcement of this indemnity provision or any other indemnity provision contained in the Contract Documents.

          Only to the extent necessary to prevent this provision from being void under 740 ILCS 35/1, et seq., entitled "Indemnification of
 person from person's own negligence", this indemnity agreement shall not require the Contractor to indemnify any Indemnified Parties
 against that party's own negligence."

          H. This Agreement contains all of the agreements, conditions and understandings of the parties and supersedes all prior
 negotiations, representations or agreements between them, whether oral or written. In the event of a conflict between the terms of this
 Agreement and any other document, including any Exhibits to which this Agreement may refer, the terms and conditions of this Agreement
 shall apply. In the event any proposal or Scope of Work from Contractor which is incorporated into this Agreement contains any terms or
 conditions of Contractor or which supplement or modify the terms of this Agreement, such terms and conditions shall be void and not be
 considered as part of this Agreement.

          I. This Agreement may be executed in counterparts and, when all counterpart documents are executed, the counterparts will
 constitute a single binding instrument. Signatures in the form of facsimile, portable document format ("PDF") and any other electronic
 form shall be acceptable as originals for all purposes. The parties hereby intend that any signature executed electronically be deemed
 an "electronic signature" under applicable Federal and State law.

       J. Contractor represents and warrants that, during the term of this Agreement: (a) Contractor will not discriminate against any
employee or applicant for employment because of race, color, religion, sex or national origin; (b) Contractor will take affirmative action to
(00121572)




                                                                       9
  Case 2:18-cv-09321-MWF-JDE Document 55-4 Filed 05/14/20 Page 10 of 12 Page ID
                                    #:296


ensure that applicants are employed, and that employees are treated during employment, without regard to their race, color, religion, sex
or national origin; and (c) Contractor will fully adhere to all the requirements of Executive Order No. 11246; Section 5.03 of The
Rehabilitation Act of 1973; and The Vietnam Era Veterans Readjustment Assistance Act of 1974, all as amended; and all other relevant
state and federal laws. Contractor agrees to include the provisions of this section in any subcontract entered into in connection with the
Work to be performed hereunder.

         K. Any assignment or attempt to assign any portion of its rights or obligations by Contractor, including the right to receive
money that may become due Contractor under this Agreement, shall be void and of no force and effect unless Contractor shall have
obtained the prior written consent to such assignment from Agent which consent may be withheld in Agent's sole discretion. Additionally,
should any portion of this Agreement be assigned to a subcontractor, evidence of insurance must be provided in addition to written
consent by Agent.

          L. Notices under this Agreement shall be in writing, addressed to Agent or Contractor to the addresses listed above and
deemed properly given: (a) if hand delivered, on the day so delivered; (b) if sent by certified mail, postage repaid, return receipt requested,
three (3) business days after being placed in the U.S Mail; or (c) if by any reputable nationally recognized express courier service, on the
next business day after delivery to such express courier.

         M. This Agreement may be modified only by written amendment or other form of modification executed by authorized
representatives of the parties hereto. It may not be modified by any oral agreements, by any implied agreement or custom, or by any
waiver of any of its terms unless in writing.

           N. This Agreement and each provision of it shall operate to the benefit of the parties and to their respective successors in
interest, legal representatives and assigns.

          0. This Agreement shall be construed, governed and enforced in accordance with the laws of the jurisdiction in which the
Project is located.

           P. Contractor represents and warrants that: (i) any goods or services furnished pursuant hereto shall be in compliance with all
applicable federal, state and local laws and regulations, including, without limitation, all environmental laws and regulations relating to or
imposing liability or standards concerning or in connection with hazardous, toxic or dangerous wastes, substances, material, gas or
particulate matter now or at any time hereafter in effect; (ii) it is not acting, directly or indirectly, for or on behalf of any person, group,
entity, or nation named by any Executive Order of the United States Treasury Department as a terrorist, "Specially Designated National
or Blocked Person,' or other banned or blocked person, entity, nation, or transaction pursuant to any law, order, rule, or regulation that is
enforced or administered by the Office of Foreign Assets Control; and (iii) it is not engaged in this transaction, directly or indirectly on
behalf of, or instigating or facilitating this transaction, directly or indirectly on behalf of, any such person, group, entity, or nation. Contractor
at its sole cost and expense, shall defend and protect Owner and Agent against any and all suits, actions, and claims arising out of any
charge of such non-compliance with any of the above requirements and shall fully indemnify and defend Owner and Agent from and
against any and all loss, cost, expense, or damage which may arise out of any and every non-compliance by Contractor, its subcontractors
and any others performing any Work by or through them, including without limitation an any of their agents and against any and all claims
arising from or related to any breach of the foregoing representations and warranties.


                                                    (signatures appear on the following page]




(00121572)




                                                                         10
Case 2:18-cv-09321-MWF-JDE Document 55-4 Filed 05/14/20 Page 11 of 12 Page ID
                                  #:297




IN WITNESS WHEREOF, the parties hereto have executed this One-Time Project Agreement on the day and year first written above.

 Owner Name: Richard J. Getty Living Trust
                                                                     Contractor Name:      A Jt L.,-)-e-d
 By: Richard A. Getty, on behalf of Richard J. Getty Living Trust
                                                                     By: •-•"') l"0'1
                                                                                  , CA/'‘1:45
 By:             G.----
                     ''         I   tur+-C-r...,                     Name:    --n, CA 0
                      #'
 Name: Richard A. Getty                                              Title:   rfrOi't,t;t" vvlAvN, e f   14.<5   k-517:"-,4 /fl
 Title: Owner                                                        Federal ID Number:   415 — 1- 5 q   -32-g




(00121572)


                                                                    11
 Case 2:18-cv-09321-MWF-JDE Document 55-4 Filed 05/14/20 Page 12 of 12 Page ID
                                   #:298



                                                                EXHIBIT #1

                                                   SCOPE OF WORK OR PROPOSAL




             Sawcut and Remove and replace approximately 47,452 sq. ft. of damaged asphalt and remove it
      1
             offsite.


      2      Re-grade and compact existing sub-grade.


             Pave back approximately 47,452 sq. ft_ with 3 " of hot mix asphalt and roll and compact to a smooth
      3
             finish.

             Re-stripe exsting layout (10) T stalls (76) double line stalls (3) handicaps with cross hatches and repin
      4
             all wheel stops. Install (3) new handicap signs and post and install (2) ADA entrance signs.


      5      Install (3) Speed bumps along the back road per existing location.


                                                                                                              TOTAL $    110,120.00



             The job is bid for (2) moves.



             We can replace any broken wheel stops for 35.00 each




(00121572)




                                                                     12
